


117 HR 256 EH: To repeal the Authorization for Use of Military Force Against Iraq Resolution of 2002.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB
117th CONGRESS1st Session
H. R. 256
IN THE HOUSE OF REPRESENTATIVES
AN ACT
To repeal the Authorization for Use of Military Force Against Iraq Resolution of 2002.


1.Repeal of Authorization for Use of Military Force Against Iraq Resolution of 2002The Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note) is hereby repealed. Passed the House of Representatives June 17, 2021.Cheryl L. Johnson,Clerk.  